2014 IL App (1st) 132178

                                                                    FIRST DIVISION
                                                                    JULY 7, 2014

1-13-2178

In re RAYSHAWN H., a Minor,                                   )     Appeal from the
                                                              )     Circuit Court of
                       Respondent-Appellee,                   )     Cook County.
                                                              )
(The People of the State of Illinois,                         )
                                                              )
                       Petitioner-Appellee,                   )     No. 11 JA 247
                                                              )
              v.                                              )
                                                              )
Melissa W.,                                                   )     Honorable
                                                              )     Bernard J. Sarley,
                       Respondent-Appellant).                 )     Judge Presiding.

       JUSTICE CUNNINGHAM delivered the judgment of the court, with opinion.
       Presiding Justice Connors and Justice Hoffman concurred in the judgment and opinion.

                                              OPINION

¶1     This appeal arises from the April 30, 2013 and May 30, 2013 orders entered by the circuit

court of Cook County, which found respondent Rayshawn H. (Rayshawn) neglected, and which

adjudged Rayshawn as a ward of the court and set a permanency goal of "return home" within

five months of the May 30, 2013 order. On appeal, Rayshawn's mother, respondent Melissa H.

(Melissa), argues that: (1) the circuit court erred in finding that Rayshawn was neglected; (2) the

circuit court erred in failing to find that Rayshawn was a "dependent" under the Juvenile Court

Act of 1987 (705 ILCS 405/2-4(1)(c) (West 2012)) through no fault of Melissa; and (3) the

circuit court erred in granting the State's motion in limine to exclude certain witness testimony

regarding Rayshawn's mental state and behavior. For the following reasons, we affirm the

judgment of the circuit court of Cook County.
1-13-2178


¶2                                      BACKGROUND

¶3     In 1996, Rayshawn was born and was later adopted as an infant by Melissa and her

husband, Joe H. (Joe). During the fall of 2010, Rayshawn was twice hospitalized for mental

health issues. In the spring of 2011, then 14-year-old Rayshawn was hospitalized for a third time

for mental health issues. On March 14, 2011, upon discharge from the third hospitalization,

Melissa refused to pick Rayshawn up or allow him to return home, and did not make alternative

care arrangements for him. 1 As a result, Illinois Department of Children and Family Services

(DCFS) took protective custody of Rayshawn.

¶4     On April 14, 2011, the State filed a "petition for adjudication of wardship" (petition for

adjudication), alleging that Rayshawn was abused due to a substantial risk of injury (705 ILCS

405/2-3(2)(ii) (West 2012)), and neglected due to an injurious environment (705 ILCS 405/2-

3(1)(b) (West 2012)) and lack of necessary care (705 ILCS 405/2-3(1)(a) (West 2012)), on the

basis that Melissa refused to allow him to return home upon his release from his third

hospitalization and that she failed to create a care plan for him. On that same day, April 14,

2011, the State also filed a motion for temporary custody, requesting that Rayshawn be placed in

temporary custody of a legal guardian because probable cause existed that he was neglected.

Following a hearing on the motion for temporary custody, the circuit court granted the motion,

appointed temporary custody to DCFS, and appointed a public guardian and guardian ad litem

(GAL) for Rayshawn.

¶5     On April 11, 2012, Melissa filed a petition for adjudication, alleging that Rayshawn was

a dependent without proper or necessary care through "no fault, neglect, or lack of concern" by



       1
           Joe, Rayshawn's adoptive father, died in 2010.
                                                -2-
1-13-2178


her (705 ILCS 405/2-4(1)(c) (West 2012)). In July 2012, Melissa's petition for adjudication was

amended to include a statement certifying the truthfulness of the content in the petition.

¶6     Prior to the adjudication hearing, the State filed a motion in limine, asking the court to

exclude evidence, including testimony from Rayshawn's therapists, that pertained to his

behavior after the State had filed the April 14, 2011 petition for adjudication and he had been

placed into the temporary custody of DCFS. The State argued, and the GAL agreed, that such

postpetition evidence was irrelevant to the events that led to the lockout of Rayshawn from his

home upon discharge from his third hospitalization. Melissa argued that such postpetition

evidence was necessary to show that she was not neglectful, that it would show Rayshawn's

psychiatric condition prior to DCFS taking temporary custody of him, and that it would show

how he should have been placed in a residential treatment facility instead of being released from

the third hospitalization and, thus, would support her claim that he was a dependent through "no

fault, neglect, or lack of concern" by her (no-fault dependency) under section 2-4(1)(c) of the

Juvenile Court Act. On July 26, 2012, the circuit court granted the State's motion in limine,

finding that the postpetition evidence was not relevant to the issue of Rayshawn's behavior

before DCFS took custody of him and was thus irrelevant to the issues at adjudication. The court

reasoned that what occurred after the petition for adjudication was filed by the State concerned

"behavior that may have been influenced by other factors; and it doesn't necessarily mean that

one way or another, the minor's behavior before, necessarily conformed to what the behavior was

afterwards." The court then noted that Melissa would be allowed to make an offer of proof

concerning the postpetition evidence at the adjudication hearing.

¶7     On December 20, 2012, March 18, 2013, and April 4, 2013, an adjudication hearing was

held. The State presented the testimony of Sandra Conner-Grand, a DCFS investigator who was
                                               -3-
1-13-2178


assigned to Rayshawn's case on March 15, 2011. Conner-Grand testified that during the

investigations, she spoke with Rayshawn at the Streamwood Behavioral Health Center

(Streamwood) in order to investigate a claim that his mother refused to pick him up from the

facility, a situation known as a "lockout." Rayshawn told Conner-Grand that he wanted to go

home and that he had been hospitalized at Streamwood for anger issues which he exhibited at

school as a result of being bullied. He told Conner-Grand that Melissa adopted him when he was

four months old, that she was the only mother he had ever known, and that he did not understand

why his mother would not want him to return home. Rayshawn also denied that he had ever

"been physical" with his mother. On cross-examination, Conner-Grand stated that her

conversation with Rayshawn lasted about 10 minutes and that his case was assigned to another

DCFS investigator after March 15, 2011. Conner-Grand testified that, prior to speaking with

Rayshawn, she did not review any hospital records or speak with any doctors relating to

Rayshawn's issues and the reasons behind his hospitalization. She neither reviewed any DCFS

reports nor had any information that Melissa had physically abused or failed to provide for

Rayshawn. Conner-Grand never spoke with Melissa. She did not observe any physical marks of

abuse on Rayshawn and he did not appear malnourished.

¶8     The circuit court then admitted into evidence, without objection, three exhibits presented

by the State: (1) a 60-page DCFS report detailing the investigations in Rayshawn's case (People's

Exhibit 1); (2) "certified and delegated" records from Metropolitan Family Services, where

Rayshawn received counseling from August 2010 to November 2010 (People's Exhibit 2); and

(3) Rayshawn's hospital records at Streamwood, where he was treated for mental health issues

from February 2011 to March 2011 (People's Exhibit 3). Medical records from Streamwood


                                              -4-
1-13-2178


indicate that Rayshawn was diagnosed with bipolar disorder, psychotic disorder, oppositional

defiant disorder, and mental retardation.

¶9     The circuit court also admitted into evidence, without objection, exhibits presented by

Melissa's attorney: (1) reports from the Ada S. McKinley facility, where Rayshawn received

counseling in December 2010 (Respondent's Exhibit 1); and (2) medical records during

Rayshawn's hospitalization for psychiatric treatment at Hartgrove Hospital (Hartgrove) in

August 2010 and November 2010 (Respondent's Exhibit 3). 2

¶ 10   Bernard Leverette, a DCFS investigator, testified on behalf of the State that on March 18,

2011, he telephoned Melissa regarding her refusal to pick up Rayshawn upon his discharge from

Streamwood. Melissa informed Leverette that she had locked Rayshawn out of their home as a

result of his increasingly bad behavior, but that he had not been physically aggressive toward

her. Leverette testified that, on April 7, 2011, he had another telephone conversation with

Melissa during which he discussed efforts to return Rayshawn home, and informed her of DCFS

support services that were available to her. Leverette also presented Melissa with the alternative

option of finding a relative who could help take care of Rayshawn, to which she said she would

try to pursue that option. Attempts to contact Melissa by telephone again late afternoon on April

7, 2011, as well as several times on April 8, 2011, April 11, 2011 and April 12, 2011, were

unsuccessful. Leverette testified that, on April 12, 2011, he also visited Melissa's home but she

was not home. He testified that, on April 13, 2011, he spoke with Melissa by telephone, and

Melissa informed him that she had been out of town for a family emergency. During the April

13, 2011 conversation, Melissa stated that she would not allow Rayshawn to return home at that

time and that she was unable to find a family member who would be able to care for Rayshawn.

       2
           Respondent's Exhibit 2 was withdrawn as a duplicate of People's Exhibit 2.
                                              -5-
1-13-2178


When Leverette reminded Melissa that she still had a legal responsibility for Rayshawn, Melissa

did not say anything.      The next day, April 14, 2011, Leverette had another telephone

conversation with Melissa, who again informed him that Rayshawn could not return home at that

time and that there was no one else to take care of him.

¶ 11   On cross-examination by the assistant public guardian, Leverette testified that, during the

April 7, 2011 and April 13, 2011 telephone conversations, despite offering DCFS' services to

Melissa, she informed Leverette that Rayshawn was not allowed to return home. Leverette

testified that, upon Rayshawn's release from Streamwood in March 2011, he was placed in a 21-

day emergency shelter operated by Universal Family Connection.             At the expiration of

Rayshawn's 21-day stay at the emergency shelter, Leverette informed Melissa during their April

7, 2011 conversation that Rayshawn needed to be removed from the shelter and returned home.

On cross-examination by Melissa's attorney, Leverette stated that Melissa informed him during

the telephone conversations that Rayshawn "needed more than what she could provide for him,"

that she had a declining ability to control her son's outbursts, attitude and defiance, but that

Leverette did not ask Melissa about the specifics of what she meant. Melissa informed him that

she had moved her granddaughter, Crystal, and Crystal's three-year-old son Michael, out of her

home as a result of an incident where Rayshawn allegedly fondled Michael. Leverette further

testified that he had handled over 100 investigations during his 19-year tenure with DCFS. He

stated that, in cases involving mental health issues of a minor, it was the responsibility of the

treating mental health hospitals, not DCFS investigators, to make decisions as to whether the

minor should return home or be placed in a residential treatment facility, and that DCFS

investigators are required to follow the recommendations of the treating mental health hospitals.


                                               -6-
1-13-2178


¶ 12   On redirect examination, Leverette stated that he was assigned to investigate Rayshawn's

case on March 18, 2011, at which time Rayshawn was ready to be discharged from Streamwood,

where he was treated for mental health issues. At the time of the March 18, 2011 telephone

conversation with Melissa, Crystal and Michael had already moved out of Melissa's home.

Melissa never informed Leverette that she wished to engage in the services offered by DCFS.

Melissa told Leverette that none of her relatives were available to care for Rayshawn, and she

did not provide him with any names of relatives to investigate. On recross by Melissa's attorney,

Leverette testified that at no point did Melissa say she never wanted Rayshawn to return home.

¶ 13   Following Leverette's testimony, the State and the assistant public guardian rested, and

the circuit court denied Melissa's motion for a directed finding.

¶ 14   Melissa testified for the defense that she was 59 years old and had previously worked as a

certified nursing assistant with children involved in DCFS. She and her husband, Joe, who is

now deceased, adopted Rayshawn when he was three months old. During infancy, Rayshawn

was diagnosed as "mentally and physically delayed," and, as a result, Melissa enrolled him at

Woodlawn Intervention Program (Woodlawn), where he was evaluated for his physical and

mental capabilities. At Woodlawn's suggestion, Melissa subsequently enrolled Rayshawn in

physical therapy and Foster Park Developmental School (Foster Park). After enrolling at Foster

Park for a year, Rayshawn enrolled in Paul Cauffe School, a Chicago public school, where he

remained through spring 2010 and fall 2011. In spring 2010, school officials notified Melissa

that Rayshawn was becoming disruptive in class and that he was making threats at school. On

April 9, 2010, Joe, Rayshawn's adoptive father, died.        Thereafter, teachers and counselors

informed Melissa that Rayshawn was failing all of his classes, and he subsequently did not

graduate from the eighth grade. During that time, Rayshawn also became disruptive at home and
                                                -7-
1-13-2178


Melissa observed him physically hit her granddaughter, 3 Crystal, during a fight.          Melissa

explained that Crystal and Crystal's son Michael were then living in her home. Michael, who

was then three years old, later told Melissa that Rayshawn had allegedly touched his genitals,

after which Melissa called the police and DCFS. Although the police came to Melissa's home,

DCFS did not. During fall 2010, Rayshawn, who was close to 6 feet tall and weighed over 200

pounds, became "aggressive" with Melissa.        When asked to describe what she meant by

"aggressive," Melissa stated that Rayshawn would "get loud" in speaking to her and would move

toward her from a distance of six to eight feet away, to a distance of three to four feet from her,

and that she felt fear because she did not know what he would do. However, she noted that

Rayshawn had never physically hit her. During fall 2010, Rayshawn was setting fires to the

house, cutting the wires to the home's alarm system, continuing to act out in school, and starting

to run away from home at night. Melissa testified that she called the police and reported that

Rayshawn would run away to the house of a man who was a minister and that the minister had

molested him.    In fall 2010, Rayshawn was hospitalized for the first time for psychiatric

treatment at Hartgrove.      Rayshawn also engaged in outpatient counseling and, during

conversations that Melissa had with the therapist and Rayshawn, Rayshawn admitted that he had

set small fires in the home, which created burn marks on the ceiling and countertops, and that he

had cut the wires to the home's alarm system. In November 2010, Rayshawn was hospitalized

for a second time at Hartgrove, after he chased a neighbor with a knife in hand, brought a knife

to school, and became a threat to himself. Upon his release from Hartgrove for the second time,

Rayshawn received outpatient counseling at facilities such as Metropolitan Family Services and


       3
        Crystal is Melissa's biological granddaughter and became her adopted daughter after
       Crystal's biological mother died.
                                             -8-
1-13-2178


Ada S. McKinley. In February 2011, shortly after Rayshawn returned to school, Melissa was

called to the school regarding an incident involving him. The school principal, counselor, and

other staff members met with Melissa and, during the meeting, Rayshawn "was laying on the

floor, rolling around, screaming and hollering." After the meeting, Rayshawn was admitted to

Streamwood, where he underwent psychiatric treatment. Melissa testified that she did not pick

Rayshawn up from Streamwood when he was ready for discharge because she no longer believed

outpatient programs could help him, and believed that he would not receive the proper help he

needed by coming home and being exposed to the same environment. She informed Leverette

that Rayshawn needed to be placed in a residential treatment facility for Rayshawn's safety and

the safety of others. She denied ever telling DCFS or anyone that she did not want Rayshawn.

She admitted that she was never out of town for a family emergency during the time that

Leverette contacted her about returning Rayshawn home upon release from Streamwood.

¶ 15   Defense then presented an offer of proof as a result of the court's July 26, 2012 granting

of the State's motion in limine, which sought to exclude evidence pertaining to Rayshawn's

behavior after the State had filed the April 14, 2011 petition for adjudication and he had been

placed into temporary DCFS custody. Counsel for Melissa stated that, had the court allowed it,

Melissa would have continued to testify that Rayshawn had since admitted to fondling Michael

and that he himself had been sexually molested by the minister. She would have identified a

letter written by Rayshawn as part of his therapy sessions, in which he detailed the sexual abuse.

Counsel for Melissa argued that this evidence would have confirmed Melissa's suspicions that

Rayshawn had been victimized by the minister and that Rayshawn had fondled Michael.

Counsel for Melissa stated that he would also have called Crystal, who could have testified about

Rayshawn's molestation of her son, Michael. Counsel for Melissa stated that, if called to testify,
                                              -9-
1-13-2178


Joseph Madden and Candice Williams of Onarga Academy, a residential treatment facility where

Rayshawn was then currently placed, would corroborate Melissa's opinion that Rayshawn was in

need of inpatient residential treatment.

¶ 16   The circuit court then denied the defense's offer of proof for the purposes of adjudication,

upholding its previous ruling that postpetition evidence was irrelevant to the issues presented for

adjudication. The defense then rested. In rebuttal, the State presented, and the circuit court

admitted without any objections, "certified and delegated" records from Universal Family

Connection (People's Exhibit 8), which had provided services to Rayshawn between September

2010 and April 2011. The State highlighted for the court the March 9, 2011 and March 14, 2011

entries in the Universal Family Connection records. The March 9, 2011 entry stated that Melissa

had advised Universal Family Connection that she would be picking Rayshawn up that day from

Streamwood. The March 14, 2011 entry, however, stated that a crisis worker from Bridge Youth

Family Services informed a Universal Family Connection worker that Melissa refused to pick

Rayshawn up from Streamwood, that Rayshawn was upset his mother did not return his calls,

and that he was ready to go home.

¶ 17    On April 30, 2013, the circuit court entered an adjudication order, finding that the State

had proven by preponderance of the evidence that Rayshawn was a neglected minor due to lack

of necessary care and due to an injurious environment. However, the circuit court found that the

evidence did not sustain the State's allegations of "abuse due to a substantial risk of injury," and

that the evidence did not support a finding of no-fault dependency as alleged in Melissa's petition

for adjudication.

¶ 18   On May 30, 2013, following a disposition hearing, the circuit court found that it was in

Rayshawn's best interest to be adjudged a ward of the court and to be placed in the guardianship
                                               - 10 -
1-13-2178


of DCFS. The circuit court found that Melissa was unable to care for Rayshawn, but allowed her

unsupervised visits at the discretion of DCFS or a private agency. The circuit court then entered

a permanency order of "return home within 5 months."

¶ 19   On June 28, 2013, Melissa filed a timely notice of appeal.

¶ 20                                       ANALYSIS

¶ 21   We determine the following issues: (1) whether the circuit court erred in finding that

Rayshawn was a neglected minor; (2) whether the circuit court erred in failing to make a finding

of no-fault dependency; and (3) whether the circuit court erred in granting the State's motion in

limine to exclude certain postpetition evidence regarding Rayshawn's mental state and behavior.

¶ 22   We first determine whether the circuit court erred in finding that the preponderance of the

evidence proved that Rayshawn was a neglected minor due to lack of necessary care and due to

an injurious environment. On review, we will not reverse the circuit court's determinations

unless they are against the manifest weight of the evidence. See In re Christopher S., 364 Ill.

App. 3d 76, 86 (2006). "A circuit court's finding is against the manifest weight of the evidence

only if the opposite conclusion is clearly evident from the record." Id.

¶ 23   Section 2-3(1)(a) of the Juvenile Court Act of 1987 (the Act) defines a neglected minor to

include one "who is not receiving the proper or necessary support, education as required by law,

or medical or other remedial care recognized under State law as necessary for a minor's well-

being, or other care necessary for his or her well-being, including adequate food, clothing and

shelter." 705 ILCS 405/2-3(1)(a) (West 2012). Additionally, under section 2-3(1)(b) of the Act,

minors are neglected if their "environment is injurious to [their] welfare." 705 ILCS 405/2-

3(1)(b) (West 2012). In contrast, under section 2-4(1)(c) of the Act, a "dependent minor" is one

"who is without proper medical or other remedial care recognized under State law or other care
                                               - 11 -
1-13-2178


necessary for his or her well being through no fault, neglect or lack of concern by his parents,

guardian or custodian." 705 ILCS 405/2-4(1)(c) (West 2012).

¶ 24   In the case at bar, the circuit court determined that Rayshawn was neglected, but found

that the evidence did not support a finding of no-fault dependency as alleged by Melissa.

"Neglect" is generally defined as:

               "the failure to exercise the care that circumstances justly demand

               and includes both willful and unintentional disregard of parental

               duties. [Citation.] The term is not a 'fixed and measured meaning'

               and it takes its content from specific circumstances of each case.

               [Citation.] Accordingly, cases involving an adjudication of neglect

               and wardship are sui generis, and each case must be decided on the

               basis of its own unique circumstances.         [Citation.]"   In re

               Christopher S., 364 Ill. App. 3d at 88.

The focus of our inquiry is whether the minor is neglected, not whether the parents are

neglectful. See In re Arthur H., 212 Ill. 2d 441, 467 (2004). The State has the burden to prove

the allegations by a preponderance of the evidence. In re Christopher S., 364 Ill. App. 3d at 86.

In the instant case, the State alleged in its petition for adjudication that Rayshawn was neglected

in two ways—that is, that he lacked necessary care and was subject to an injurious environment.

The circuit court adjudged that Rayshawn was neglected in both ways. In its ruling, the circuit

court found that Rayshawn did not present any real danger to Melissa, that Melissa did not make

any alternative efforts or a care plan for him, that Melissa declined services offered by DCFS,

and that Rayshawn was "locked out" and not permitted to return home upon his discharge from

hospitalization at Streamwood.
                                              - 12 -
1-13-2178


¶ 25   Melissa argues that evidence presented at the adjudication hearing was insufficient to

prove that Rayshawn was neglected. Specifically, she contends that, in light of Rayshawn's

increasingly violent and disruptive behavior over the years, as well as the numerous times that

she sought help for her son, the State failed to prove by a preponderance of the evidence that

Rayshawn was a neglected minor.

¶ 26   The State counters that the circuit court's finding that Rayshawn was neglected was not

against the manifest weight of the evidence. The State argues that a review of Rayshawn's

medical records and DCFS records shows that he was not physically aggressive against Melissa,

that Melissa never tried to find alternative placements as to where he could live, nor did she

create any care plans for him. Specifically, the State contends that nothing in the record supports

Melissa's contentions that she was fully attentive to Rayshawn's medical needs, or that she was

willing to help him, once he was released from Streamwood.

¶ 27   The public guardian argues that the circuit court's adjudicatory findings of neglect were

supported by the evidence, where Melissa refused to allow Rayshawn to return home upon his

release from Streamwood; Streamwood records show that Rayshawn was "doing well" by the

date of discharge; Crystal and Michael had moved out of Melissa's home by the time Rayshawn

was discharged from Streamwood; and Rayshawn never presented any danger to Melissa in

March and April 2011. Further, the public guardian maintains that Melissa failed to create an

alternative care plan for Rayshawn, that she demonstrated a lack of concern for her son and was

not interested in participating in DCFS services, and that Melissa made no concrete steps to

provide Rayshawn food, shelter, or clothing in March and April 2011. 4


       4
         The State and the public guardian do not challenge the circuit court's finding that the
       evidence did not sustain the allegations of "abuse due to a substantial risk of injury" and,
                                              - 13 -
1-13-2178


¶ 28   In support of her arguments, Melissa directs our attention to In re Christopher S., 364 Ill.

App. 3d 76, and In re S.W., 342 Ill. App. 3d 445 (2003).             We find these cases to be

distinguishable from the case at hand. In In re Christopher S., the State filed a petition for

adjudication of wardship when it became aware that the minor had been "locked out" as a result

of his adoptive parents' refusal to pick him up or to allow him to return home following his

discharge from a psychiatric hospital. In re Christopher S., 364 Ill. App. 3d at 79. The parents

informed a DCFS investigator that the minor was out of control and had "threatened violence

against the family." Id. Upon being informed that his parents did not want him to come home,

the minor stated that he did not want to live with them. Id. The parents attempted to make

alternative arrangements for the minor to live at Mercy Home, and stated that they were willing

to pay for his lodging there. Id. However, Mercy Home denied admission to the minor. Id. The

parents eventually arranged for the minor to live with his biological aunt on a short-term basis.

Id. At the adjudication hearing, extensive testimony was presented about the minor's long-

standing behavioral problems, aggression, violence, and suspected larceny and other criminal

acts. Id. at 79-81. The parents, with no success, attempted a number of alternative housing

arrangements and therapies for the minor, including military school and psychiatric

hospitalization. Id. at 80-82. After the lockout, the parents continued to be actively involved in

locating treatment for the minor, including attempted placements in 43 separate residential

treatment facilities. Id. at 83. Due to the minor's behavioral and criminal problems, no treatment

center would admit him. Id. Moreover, because the minor was not a ward of the State, he was

not eligible for some treatment options. Id. Although the guardian ad litem argued for a finding

of neglect due to lack of necessary care, the circuit court found that the minor was dependent

       thus, we need not address the issue on appeal.
                                              - 14 -
1-13-2178


through no fault of the parents. Id. at 84. On appeal, in affirming the circuit court's finding of

no-fault dependency, this court found:

               "[T]he evidence is clear that [the parents] did not neglect [the

               minor]. The guardian ad litem would have this court find that [the

               parents] neglected [the minor] because they could not accomplish

               an impossible task, which was to force [the minor] to partake in the

               process of returning home against his will. The guardian ad litem's

               argument defies logic, commone sense, and most importantly the

               law.   The cases upon which the guardian ad litem relies are

               distinguishable as [the parents] in this case only refused to take

               [the minor] home after a violent incident ensued, causing [the]

               mother to fear for her safety and that of her family. Caring for

               [the] family's safety, which also included [the minor's] own safety,

               showed great parental concern for [the minor's] well-being, not

               neglect. Furthermore, [the parents] made every effort to arrange an

               alternative care they could afford." Id. at 88-89.

¶ 29   Unlike In re Christopher S., in the instant case, the record shows that, in March 2011,

Melissa refused to allow Rayshawn to return home upon his discharge from Streamwood and

that she made little to no effort in finding alternative living arrangements for Rayshawn. While

she informed Leverette during the April 7, 2011 telephone conversation that she would try to

find a relative to care for Rayshawn, Leverette was unable to reach her by telephone over the

next several days. It was not until April 13, 2011 that Leverette was finally able to reach Melissa

by telephone and it was then that Melissa informed Leverette of her inability to find a family
                                               - 15 -
1-13-2178


member who would be able to care for Rayshawn. However, Melissa did not recommend any

names of relatives to Leverette for further investigation, nor did she indicate what attempts she

made to locate a relative to care for Rayshawn.        Indeed, a DCFS report presented at the

adjudication hearing stated that Melissa "has consistently refused or failed to make a plan

subsequent to *** Rayshawn's release from Streamwood." Further, unlike In re Christopher

S.—in which the minor exhibited physically violent behavior toward his mother such as throwing

a telephone at her, screaming and yelling at her, cornering her and punching a hole in the wall

next to her—Rayshawn here did not exhibit such physically aggressive behavior toward Melissa,

did not harm her, and did not present any real danger to her. While evidence was presented to

the court that Rayshawn had physically hit Crystal and had allegedly fondled Michael, it is

undisputed that Crystal and Michael had moved out of Melissa's home months before Rayshawn

was discharged from Streamwood. Moreover, unlike the parents in In re Christopher S., who

were actively involved in the minor's care and treatment, Leverette's testimony revealed that

Melissa showed no interest in engaging in support services offered by DCFS but refused to allow

Rayshawn to return home.

¶ 30   Likewise, we find Melissa's second cited case, In re S.W., to be distinguishable from the

case at bar. In re S.W. involved a lockout situation following the minor's hospitalization, and the

evidence presented at the adjudication hearing demonstrated that the minor had an extensive

history of psychological problems, physical aggression and violence, had tried to kill her mother,

and was "out of control." In re S.W., 342 Ill. App. 3d at 447-50. The circuit court entered a

finding of no-fault dependency under the Act, which this court upheld on appeal. Id. at 450, 453.

Unlike S.W., in which there was no evidence that the minor's mother failed to arrange alternative

care or treatment for the minor following the lockout, there is ample evidence in the instant case
                                              - 16 -
1-13-2178


that Melissa did not make sufficient efforts to find Rayshawn necessary care—such as providing

appropriate shelter.

¶ 31   We further note that, aside from factual distinctions, an important procedural difference

exists between the case at bar and the cases cited by Melissa. In both In re Christopher S. and In

re S.W., the circuit court entered findings of no-fault dependency, which were affirmed on

appeal. In contrast, in the case at bar, the circuit court entered a finding of neglect. As

discussed, we review the circuit court's findings at an adjudication hearing only to determine

whether they are against the manifest weight of the evidence. See In re Christopher S., 364 Ill.

App. 3d at 86. In order to reverse the circuit court's findings under this standard of review, the

opposite conclusion must be "clearly evident from the record." Id. Rather, we find the facts in

the case at bar to be more akin to those in In re Diamond M., 2011 IL App (1st) 111184

(affirming circuit court's finding of neglect, rather than no-fault dependency, where mother

refused to allow psychologically troubled minor to return home following hospitalization, but

failed to make sufficient efforts to find alternative living arrangements for minor, failed to

cooperate with minor's care providers, and showed lack of concern for minor's welfare), In re

L.H., 384 Ill. App. 3d 836 (2008) (affirming circuit court's finding of neglect, where mother

locked minor out of home following hospitalization for psychiatric treatment, refused to provide

alternative placement for minor, refused to cooperate with DCFS in developing a care plan for

minor, and refused to consider minor's return to her home and, thus, mother was responsible for

placing minor in her current position), and In re Christina M., 333 Ill. App. 3d 1030 (2002)

(upholding court's finding of neglect where mother refused to provide shelter for minor by

locking her out of her home against the advice of DCFS investigator, and refused to participate

in facilitating a care plan for minor). While Melissa emphasizes numerous actions on her part in
                                              - 17 -
1-13-2178


caring for, and tending to, Rayshawn's mental and physical needs over the years, nothing in the

record supports the contention that she was equally attentive and responsive to his needs once he

was discharged from Streamwood. Nor do we find persuasive her arguments that DCFS' alleged

failure to assist her in the past with Rayshawn's behavioral problems somehow led her "to

reasonably determine that [Rayshawn] needed intensive residential care." We recognize that

Rayshawn's behavior, beginning in spring 2010, was indeed difficult and burdensome; however,

Melissa's own unilateral assessment that Rayshawn needed inpatient care at a residential

treatment facility and her refusal to allow him to return home, without much effort to find

alternative care plans for him and without any interest to engage in DCFS services, support the

court's findings of neglect. As Leverette testified, in cases involving mental health issues of a

minor, it was the responsibility of the treating hospital, not DCFS investigators who must follow

the hospital's recommendations, to make decisions as to whether a minor should return home or

be placed in a residential treatment facility. Based on the evidence presented at the adjudication

hearing, we cannot say that the opposite conclusion is clearly evident. Because we find that the

circuit court properly entered a finding of neglect, we reject Melissa's arguments, which rely on

the same facts of record, that the circuit court should have entered a finding of no-fault

dependency under section 2-4(1)(c) of the Act.         The evidence does not support Melissa's

contentions that she was not responsible for placing Rayshawn in the current position. See In re

Christina M., 333 Ill. App. 3d at 1035 (evidence supports classifying minor as neglected and not

dependent because respondent was responsible for placing the minor in her current position).

Therefore, we hold that the trial court's findings that Rayshawn was a neglected minor, and that

the evidence did not support a finding of no-fault dependency, were not against the manifest

weight of the evidence.
                                              - 18 -
1-13-2178


¶ 32   We next determine whether the circuit court erred in granting the State's motion in limine

to exclude certain postpetition evidence regarding Rayshawn's mental state and behavior, which

we review under an abuse of discretion standard. See In re Kenneth D., 364 Ill. App. 3d 797,

803 (2006); see 705 ILCS 405/2-18(1) (West 2011) (the rules of evidence in the nature of civil

proceedings are applicable to adjudicatory hearings under the Act).         All evidence must be

relevant to be admissible. In re Kenneth D., 364 Ill. App. 3d at 803. Evidence is relevant if it

tends to prove a fact in controversy or render a matter in issue more or less probable. Id.

¶ 33   As discussed, prior to the adjudication hearing, the State filed a motion in limine, asking

the court to exclude evidence, including testimony from Rayshawn's therapists and personnel at

his then current residential placement. Those individuals became acquainted with him after the

State had filed the April 14, 2011 petition for adjudication and he had been placed into

temporary DCFS custody. Specifically, in her answer to interrogatories, Melissa listed, inter

alia, therapist Bryan Brown, 5 as well as Madden and Williams, as potential witnesses at the

adjudication hearing. The State argued that testimony from Brown or any other personnel from

Rayshawn's then current residential treatment facility, who only became familiar with

Rayshawn's family after he was taken into DCFS custody, was irrelevant postpetition evidence.

In opposing the motion in limine, Melissa argued that such postpetition evidence was necessary

to show that she was not neglectful; that it would show Rayshawn's psychiatric condition prior to

being taken into temporary custody by DCFS; and that it would show how he should have been

placed in a residential treatment facility instead of being released from Streamwood and, thus,

would support her claim that he was a dependent under the Act through no fault of hers.

Following a hearing, the circuit court granted the motion in limine, finding that the postpetition

       5
           Bryan Brown's name varies throughout the record and in the parties' briefs on appeal.
                                             - 19 -
1-13-2178


evidence was not relevant to the issue of Rayshawn's behavior before DCFS took custody of him

and was thus irrelevant to the issues at adjudication. The court reasoned that what occurred after

the petition for adjudication was filed by the State concerned "behavior that may have been

influenced by other factors; and it doesn't necessarily mean that one way or another, the minor's

behavior before, necessarily conformed to what the behavior was afterwards."               At the

adjudication hearing, Melissa made an offer of proof regarding Madden's and Williams' proposed

testimony to corroborate Melissa's opinion that Rayshawn was in need of inpatient residential

treatment, as well as Crystal's and Melissa's proposed testimony that Rayshawn had fondled

Michael and that Rayshawn had been sexually molested by the minister. However, Melissa does

not make an offer of proof concerning Brown. The circuit court then denied the defense's offer

of proof for the purposes of adjudication, upholding its previous ruling that postpetition evidence

was irrelevant to the issues presented for adjudication.

¶ 34     On appeal, Melissa argues that the circuit court erred in excluding the postpetition

evidence, claiming that "the opinions of experts, therapists and other personnel that became

familiar with [Rayshawn's] case after the petition was filed are relevant and should not be

disregarded as postpetition evidence because the expert opinions are based upon [Rayshawn's]

mental health medical records that were from [his] three hospitalizations prior to the petition."

Melissa contends that such evidence was relevant, and thus admissible, because it directly related

to the issue of whether Rayshawn should have been discharged from Streamwood in the first

place.

¶ 35     We find that the circuit court did not abuse its discretion in excluding the evidence in

question. First, we note that Melissa's failure to make an offer of proof at the adjudication

hearing regarding Brown's proposed testimony, rendered this issue forfeited on appeal with
                                               - 20 -
1-13-2178


regard to Brown. See In re Kamesha J., 364 Ill. App. 3d 785, 792 (2006) (to preserve an error in

the exclusion of evidence, the proponent of the evidence must make an adequate offer of proof in

the trial court; the purpose of an offer of proof is to enable a reviewing court to determine

whether the exclusion of the evidence was proper; failure to make such an offer of proof results

in forfeiture of the issue on appeal). Second, we find In re Kenneth D. instructive. In In re

Kenneth D., the circuit court found the minor abused and neglected due to his mother's drug use.

In re Kenneth D., 364 Ill. App. 3d at 799. On appeal, this court affirmed the circuit court's

findings and addressed the mother's claim that the court erroneously excluded evidence at the

adjudication hearing of her compliance with services after the minor was taken into protective

custody by DCFS. Id. at 803. This court, finding In re S.W., 342 Ill. App. 3d 445, instructive,

held that the mother's completion of services after DCFS' removal of the minor was not relevant

to the allegations in the petition—namely, whether at the time the minor was taken into

protective custody, the mother had a drug problem that made the minor's environment injurious

and created a substantial risk of physical injury to him. In re Kenneth D., 364 Ill. App. 3d at 804.

Rather, this court found, the mother's subsequent conduct was properly admitted at the

disposition hearing instead. Id.

¶ 36   In In re S.W., the facts of which were summarized above, the circuit court addressed the

mother's argument that her participation in services after the removal of her child should have

been considered at an adjudicatory hearing where the State alleged the child was dependent due

to the mother's inability to care for the child. In re S.W., 342 Ill. App. 3d at 451. This court

rejected the mother's claim, finding that the mother "seems to confuse the adjudicatory hearing

and the dispositional hearing." Id. In making its finding, the court relied upon our supreme

court's decision in In re C.W., 199 Ill. 2d 198, 217 (2002), which stated that evidence of a
                                               - 21 -
1-13-2178


parent's improved conduct following removal of the child "does not somehow absolve or erase

the parent's initial failing that triggered the State intervention and removal of the child."

Although the In re S.W. court recognized that In re C.W. dealt with a termination of parental

rights and not an adjudication hearing involving the abuse and neglect of a child, by analogy it

found that the mother's subsequently completed services and subsequent behavior were not the

proper subject at an adjudication hearing. In re S.W., 342 Ill. App. 3d at 451.

¶ 37   Applying the principles of In re Kenneth D., In re S.W., and In re C.W. to the instant case,

we find that the postpetition evidence was irrelevant to the allegations of the petition for

adjudication and thus, was properly excluded as evidence at the adjudication hearing. First, we

note that Rayshawn's medical records from Streamwood, as well as those from his two

hospitalizations at Hartgrove, were admitted into evidence at the adjudication hearing. Second,

we find that postpetition evidence that Rayshawn admitted to fondling Michael and that he had

been sexually molested by the minister, may have provided one possible explanation for

Rayshawn's troubled behavior, but bore no relevance as to whether Melissa sought alternative

placement or a care plan for Rayshawn at the time she refused to allow him to return home.

Even if postpetition evidence was introduced to corroborate Melissa's opinion that Rayshawn

needed inpatient residential treatment at the time he was discharged from Streamwood, this did

not absolve her failure to secure alternative care arrangements for Rayshawn following the

lockout, her failure to remain in contact with Leverette to create a care plan, and failure to show

any interest to participate in DCFS support services that Leverette repeatedly offered her.

¶ 38   Melissa relies on In re Edricka C., 276 Ill. App. 3d 18 (1995), in support of her argument

that the postpetition evidence was relevant to the allegations of neglect, abuse, and no-fault

dependency. She argues that the exclusion of such evidence ran afoul of the prohibition against
                                               - 22 -
1-13-2178


creating a bright-line rule that all postpetition evidence is irrelevant. In In re Edricka C., the

reviewing court concluded that the circuit court had erroneously established a "bright-line rule"

that all postpetition evidence was irrelevant to the adjudicatory hearing. The reviewing court

found that it was error for the circuit court to exclude evidence that after the petition was filed,

the child tested negative for an alleged blood disorder because this evidence was indeed relevant

to disprove the allegation that the child was medically neglected. In re Edricka C., 276 Ill. App.

3d at 31. We agree with the general proposition of law in In re Edricka C. that there is no

"bright-line postpetition test for admissibility of evidence." See id. at 32. Rather, the test for

admissibility of postpetition evidence depends on whether it is relevant to the allegations in the

petition for adjudication. However, as discussed, the excluded evidence in the case at bar bore

no relevance to the determination of whether Melissa provided appropriate shelter, alternative

placement, and a care plan for Rayshawn, at the time of his discharge from Streamwood.

Further, the exclusion of the postpetition evidence did not deprive Melissa of due process,

contrary to the cursory argument which she makes for the first time in her reply brief. See Ill. S.

Ct. R. 341(h)(7) (eff. July 1, 2008) (an appellant forfeits points not raised in her initial brief and

cannot argue them for the first time in the reply brief; a party forfeits legal arguments that are not

well-developed); Bartlow v. Costigan, 2014 IL 115152, ¶ 52 (an issue is that merely listed or

included in a vague allegation of error is not "argued" and does not satisfy Rule 341(h)). Thus,

we cannot conclude that no reasonable person would take the view adopted by the circuit court.

Therefore, we hold that the circuit court did not abuse its discretion in granting the State's motion

in limine to exclude the postpetition evidence in question.

¶ 39   Next, we note that, although Melissa's notice of appeal refers to the circuit court's May

30, 2011 disposition order in which the circuit court found that Melissa was unable to care for
                                                - 23 -
1-13-2178


Rayshawn and adjudged him a ward of the court under the guardianship of DCFS, in her opening

brief, Melissa makes no arguments relating to the disposition ruling. Instead, in her reply brief,

Melissa contends that the disposition order was not supported by the evidence and that she had

not forfeited review of this issue on appeal.           Because Melissa expressly challenges the

disposition ruling for the first time in her reply brief, she has forfeited this issue for review on

appeal. See Ill. S. Ct. R. 341(h)(7) (eff. July 1, 2008) (an appellant forfeits points not raised in

her initial brief and cannot argue them for the first time in the reply brief). Forfeiture aside, we

note that, on January 22, 2014, the public guardian filed a status report before this court, which

stated that the circuit court had entered a January 21, 2014 modified disposition order finding

Melissa fit, willing and able to care for Rayshawn and had returned Rayshawn to Melissa's care

under an order of protection. Thus, we find any challenges to the May 30, 2011 disposition order

to be moot, and we need not address this issue further. See In re Christopher K., 217 Ill. 2d 348,

358-59 (2005) (an issue on appeal becomes moot where events occurring after the filing of the

appeal render it impossible for the reviewing court to grant effectual relief to the complaining

party); Condon v. American Telephone & Telegraph Co., 136 Ill. 2d 95, 99 (1990) (reviewing

courts will not decide moot or abstract questions, will not review cases merely to establish

precedent, and will not render advisory opinions).

¶ 40   For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 41   Affirmed.




                                               - 24 -